      Case 5:17-cv-00220-LHK Document 1449 Filed 01/27/19 Page 1 of 2



 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Joseph R. Baker, D.C. Bar No. 490802
     Wesley G. Carson, D.C. Bar No. 1009899
 3   Elizabeth A. Gillen, Cal. Bar No. 260667
     Daniel Matheson, D.C. Bar No. 502490
 4   Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
 5   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 6   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 7
     Attorneys for Plaintiff Federal Trade Commission
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN JOSE DIVISION
12

13
      FEDERAL TRADE COMMISSION,                            Case No. 5:17-cv-00220-LHK
14
                             Plaintiff,                    PLAINTIFF FEDERAL TRADE
15                                                         COMMISSION’S UPDATED LIST OF
                     v.
                                                           WITNESSES FOR TRIAL DAY 10,
16
      QUALCOMM INCORPORATED, a                             JANUARY 28, 2019
17    Delaware corporation,

                             Defendant.                    Courtroom: 7, 4th Floor
18
                                                           Judge:     Hon. Lucy H. Koh
19

20          Plaintiff Federal Trade Commission submits the following updated list of rebuttal
21   witnesses it intends to call live and by videotaped or stenographically recorded deposition on
22   Monday, January 28, 2019 (Trial Day 10). This list has been updated to re-order the deposition
23   witnesses and to indicate that the deposition of Jianxin (Jason) Ding is subject to a sealing Order.
24          1. Professor Carl Shapiro, FTC economic expert (live)
25          2. Injung Lee, Samsung (by videotaped deposition) (time permitting)*
26          3. Yooseok Kim, Samsung (by videotaped deposition) (time permitting)*
27          4. Seungho Ahn, Samsung (by videotaped deposition) (time permitting)*
28


                                                             FTC’S JAN. 28, 2019 UPDATED LIST OF WITNESSES
                                                       1                        Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1449 Filed 01/27/19 Page 2 of 2



 1          5. Jianxin (Jason) Ding, Huawei (by videotaped deposition) (subject to sealing Order,

 2              ECF No. 1442) (time permitting)*

 3          6. Richard Blaylock, counsel for ZTE (by videotaped deposition) (time permitting)*

 4          7. John Grubbs, Blackberry (by videotaped deposition) (time permitting)*

 5          8. Nanfen (Nancy) Yu, Huawei (by videotaped deposition) (time permitting)*

 6          9. Jeff Altman, former Qualcomm (by videotaped deposition) (time permitting)*

 7          10. Derek Aberle, former Qualcomm (by videotaped deposition and recorded

 8              investigational hearing read into the record) (time permitting)*

 9
     * All designated deposition clips are short. The FTC will present the testimony only if time
10
     permits.
11

12   Dated: January 27, 2019                              Respectfully submitted,

13
                                                           FEDERAL TRADE COMMISSION
14

15                                                           /s/ Jennifer Milici
                                                           Jennifer Milici
16                                                         J. Alexander Ansaldo
                                                           Joseph R. Baker
17                                                         Wesley G. Carson
18                                                         Elizabeth A. Gillen
                                                           Daniel Matheson
19                                                         Mark J. Woodward
                                                           Federal Trade Commission
20                                                         600 Pennsylvania Avenue, N.W.
                                                           Washington, D.C. 20580
21
                                                           (202) 326-2912; (202) 326-3496 (fax)
22                                                         jmilici@ftc.gov

23                                                         Attorneys for Federal Trade Commission

24

25

26

27

28


                                                            FTC’S JAN. 28, 2019 UPDATED LIST OF WITNESSES
                                                      2                        Case No. 5:17-cv-00220-LHK
